
	
		III
		109th CONGRESS
		2d Session
		S. RES. 506
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2006
			Ms. Stabenow (for
			 herself, Ms. Snowe,
			 Mrs. Murray, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To designate the period beginning on June
		  5, 2006, and ending on June 8, 2006, as National Health IT
		  Week.
	
	
		Whereas the Center for Information Technology Leadership
			 estimated that the implementation of national standards for interoperability
			 and the exchange of health information would save the United States
			 approximately $77,000,000,000 in expenses relating to healthcare each
			 year;
		Whereas the RAND Corporation estimated that, if the
			 healthcare system of the United States implemented the use of computerized
			 medical records, the system could save the United States more than
			 $81,000,000,000 each year;
		Whereas healthcare information technology has been shown
			 to improve the quality and safety of the delivery of healthcare in the United
			 States;
		Whereas healthcare information technology and management
			 systems have been recognized as essential tools for improving the quality and
			 cost efficiency of the healthcare system;
		Whereas the President and Secretary of Health and Human
			 Services have made a commitment to leveraging the benefits of the healthcare
			 information technology and management systems by establishing the Office of the
			 National Coordinator for Health Information Technology and the American Health
			 Information Community;
		Whereas Congress has placed an emphasis on improving the
			 quality and safety of the delivery of healthcare in the United States;
			 and
		Whereas 42 organizations have come together to support
			 National Healthcare IT Week to improve public awareness relating to the
			 potential benefits of improved quality and cost efficiency that the healthcare
			 system could achieve by implementing health information technology: Now,
			 therefore, be it
		
	
		That the Senate designates the period
			 beginning on June 5, 2006, and ending on June 8, 2006, as National
			 Health IT Week.
		
